Exhibit 10.219

 

MANUFACTURING AGREEMENT

 

This Manufacturing Agreement (“Agreement”), is entered into as of May 1, 2003
(“Effective Date”) between KEY TRONIC CORPORATION, a Washington corporation,
having its principal place of business at N. 4424 Sullivan Road, Spokane,
Washington 99216 (“Supplier”) and CYGNUS, INC., a Delaware corporation having
its principal place of business at 400 Penobscot Drive, Redwood City, California
94063 (“Buyer”).

 

1.                                      SCOPE OF AGREEMENT

Supplier shall sell and Buyer shall purchase under the terms and conditions of
this Agreement the Products listed on Exhibit A.  For purposes of this
Agreement, Product shall mean and be limited to those products manufactured for
Buyer by Supplier as listed on Exhibit A and any mutually agreed upon
modifications thereto.  Unless otherwise specifically agreed to in writing, this
Agreement prevails over any additional, conflicting or inconsistent terms and
conditions appearing on any quotation, purchase order, acknowledgement, invoice
or other form used by the parties in connection with this Agreement.

 

Supplier and Buyer may from time to time add Products to or delete Products from
this Agreement.  Such additions or deletions shall be accomplished by written
addendum to this Agreement.  Terms and conditions that may be specific to
additional Products will be set forth in said addendum.

 

2.                                      ORDERS AND FORECAST

During the term of this Agreement Buyer shall provide Supplier once every
calendar month with a six (6) month rolling forecast of Buyer’s requirements for
Products.  The forecasts shall not be treated as authorization to manufacture
Products.  However, Supplier is authorized to rely on the forecasts to order,
purchase and otherwise make available within normal acquisition cycles in
existence from time to time as determined by Supplier in its reasonable judgment
all parts and materials for incorporation into forecasted Products.   In
addition to purchase of parts and materials for incorporation into forecasted
Products, Buyer authorizes Supplier to purchase and maintain an inventory of
parts and materials sufficient to provide Buyer with an additional two (2) weeks
of Products over and above that which is necessary to meet Buyer’s forecasted
requirements for Products.  Buyer also authorizes Supplier to purchase excess
parts and material when necessary to meet minimum buy requirements.  If any
parts and materials purchased by Supplier pursuant to this paragraph 2 remain in
Supplier’s inventory for a period in excess of ninety (90) calendar days and
such parts and materials were purchased to forecast, then Buyer shall, at
Supplier’s option immediately purchase all such parts and materials.   Supplier
will use Buyer’s forecasts to manage and schedule manufacturing capacity for
Buyer’s Products.  If Buyer does not submit purchase orders at leadtime set
forth in Section 3, then Supplier shall not be obligated to reserve
manufacturing capacity.

 

Buyer will provide Supplier each month with a purchase order for any Products
Buyer wishes to be manufactured by Supplier and delivered at or beyond
leadtime.  Supplier is under no obligation to reserve manufacturing capacity for
Buyer’s Products during periods when Buyer has not provided Supplier with a
purchase order.

 

1

--------------------------------------------------------------------------------


 

Supplier will respond within forty-eight (48) hours of receipt of each purchase
order as to its ability to fulfill requirements as set forth in the purchase
order provided.  This response shall include a schedule of anticipated
deliveries against the purchase order.

 

Purchase orders cannot be cancelled.  Purchase order delivery dates may be
rescheduled one time by Buyer as follows:

 

From Scheduled Ship Date

 

Reschedule Terms

 

 

 

0 - 60 calendar days

 

Cannot be rescheduled

61 - 90 calendar days

 

Can be pushed out for no more than 15 calendar days

91 - 120 calendar days

 

Can be pushed out for no more than 30 calendar days

121 calendar days or more

 

May be rescheduled

 

Supplier may, in its sole discretion, upon Buyer’s request agree to increase the
delivery quantity of any purchase order, or pull in the scheduled shipment date.

 

3.                                      LEAD TIMES

So long as Buyer performs its obligations set out in Section 2 above and Buyer
does not order in excess of 120% of forecast, Supplier agrees that lead times
for Products shall be sixty (60) calendar days.  “Lead Time” means that length
of time from the date of Supplier’s receipt of Buyer’s written purchase order to
the date of Supplier’s tender of the Products set forth in such accepted order
to Buyer’s carrier at Supplier’s dock.

 

4.                                      DELIVERY, TITLE AND RISK OF LOSS

a.                                       Delivery will be FOB Supplier’s dock
located in Las Cruces, New Mexico.  Risk of loss and title to Products will pass
to Buyer upon delivery to Buyer or Buyer’s designated carrier at Supplier’s
dock.

 

b.                                      Supplier will maintain an on time
delivery performance of 98% to agreed upon delivery date.  For purposes of this
Agreement, on time delivery is defined as five (5) business days early/five (5)
business days late to agreed upon delivery date at Supplier’s dock.  In the
event that Supplier cannot supply acceptable Product for a period exceeding
thirty (30) calendar days and Supplier is not making good faith efforts to
correct this supply deficiency, then Buyer shall be under no obligation to
purchase the minimum quantity of Product set forth in Exhibit B during the
Term(s) of this Agreement.

 

5.                                      PRICES AND PAYMENT/COST REDUCTION

The prices for Products are based on lot sizes and are set forth on Exhibit B. 
Prices for Products delivered in quantities less than the minimum lot size shall
be determined pursuant to a separate agreement between the Parties.  Buyer shall
pay all invoices for Products delivered within thirty-five (35) calendar days of
the date of invoice.

 

Supplier agrees to explore and identify cost reduction opportunities in the
Product.  Buyer and Supplier agree to share equally all cost reductions after
Supplier has recovered its cost of implementing the cost reduction.

 

2

--------------------------------------------------------------------------------


 

With respect to payments due from Buyer to Supplier hereunder, if full payment
is not made by Buyer by the due date then Buyer shall be liable to Supplier for
the lesser of interest at the rate of 1% per month or the maximum interest
allowed by law on all unpaid invoices.  Such interest shall be computed on the
unpaid balance for each calendar day payment is not received after the date on
which payment was originally due.

 

Payment terms to Buyer are subject to Supplier’s credit policy.

 

Supplier’s rights reserved under its credit policy include, but are not limited
to the following:  the right to modify payments for habitual late payment,
including the right to require cash on delivery, cash in advance with order
entry or an irrevocable letter of credit prior to order entry; the right to put
any shipment on hold if outstanding receivables are more than fifteen (15)
calendar days past due; and the right to hold both shipments and/or
manufacturing if Buyer has failed to make any payment for more than forty-five
(45) calendar days from the date of Supplier’s invoice.  Production schedules
may be set back up to sixty (60) calendar days at Supplier’s option, depending
upon shop work load at the time, from the date of release following a
manufacturing hold on Buyer’s Products.  Supplier shall notify Buyer in writing
in the event Supplier, at any time during the term hereof, elects to exercise
any of its aforesaid rights reserved under its credit policy.

 

6.                                      CONSIGNMENT OF MATERIALS AND
EQUIPMENT/UCC FILINGS

a.                                       Buyer shall deliver on consignment to
Supplier the materials listed in Exhibit C, which may be modified or updated
periodically by Buyer, for the sole purpose of incorporation by Supplier into
the Product (the “Consigned Material”).  Additionally, Buyer has placed certain
equipment at Suppliers facility for use in manufacturing Product for Buyer which
equipment is listed in Exhibit C (the “Consigned Equipment”). All such Consigned
Material and Consigned Equipment shall remain the sole property of Buyer and
Supplier shall not pledge or otherwise encumber such Consigned Material and
Consigned Equipment.  Supplier shall keep all Consigned Material and Consigned
Equipment in the same safe manner as its own procured materials and equipment
and apply the same security measures to it.  Supplier shall maintain full
replacement value insurance coverage for all Consigned Material and Consigned
Equipment.  Supplier agrees to assume liability for all losses of the Consigned
Material and Consigned Equipment while in Supplier’s possession, including scrap
in excess of the range set forth in Exhibit B, except losses due to passage of
shelf life.

 

b.                                      Buyer may require Supplier to perform,
at Buyer’s expense, acceptance testing on Consigned Material.  This testing will
be performed in accordance to the Quality Agreement and Buyer’s Product
specifications referenced in Section 15 hereof.

 

c.                                       Buyer shall deliver tested and approved
Consigned Materials to Supplier no later than fifteen (15) calendar days prior
to the scheduled shipment date for Product orders of less than 200,000 units per
month and no later than thirty (30) calendar days prior to the scheduled
shipment date for Product orders of 200,001 or more units per month. If Buyer
fails to deliver Consigned Materials by such date, Buyer agrees to pay the
cancellation charges set forth on Exhibit B. Buyer may, at its option, elect to
reserve production capacity at the rate of $125 per hour and pay for unused
production capacity due to its

 

3

--------------------------------------------------------------------------------


 

failure to deliver Consigned Materials on time based on that rate in lieu of
payment of the cancellation charges set forth on Exhibit B.

 

d.                                      Within fifteen (15) calendar days of the
Effective Date of this Agreement, Seller shall execute an Owner Acknowledgement
Agreement relating to Consigned Materials and Consigned Equipment and Buyer
shall file Uniform Commercial Code financing statements to this effect.

 

7.                                      WARRANTY

a.                                       Supplier represents and warrants that
the each Product manufactured by Supplier under the terms of this Agreement will
be free from defects in Supplier supplied material and workmanship and will
conform to the specifications set forth in the quality agreement (“Quality
Agreement”) referenced in Section 15 hereof for a period of seven (7) months
following the Product’s date of manufacture.

 

b.                                      Supplier shall, at Supplier’s option,
repair or replace any product that does not conform to the specifications
provided, (i) Supplier is notified of the non-conforming Product within 14 days
after discovery by Buyer that such item is non-conforming, or within the
warranty period as stated above, whichever is earlier and (ii) the
non-conforming Product is returned to Supplier at its factory. In the event
defective Product is found during automated processing at Buyer’s facility or a
contracted third party’s facility, such Product may be rendered scrap and shall
be returned to Supplier.  If Supplier determines such Product to be defective,
Supplier shall, at its option, repair, replace or credit Buyer for such
Product.  If Supplier elects to repair defective Product, Supplier shall submit
a written repair plan to Buyer prior to performing any repairs.  Transportation
charges for Product returned to Supplier shall be at Supplier’s expense. 
Transportation for return of the repaired Product to Buyer shall be at
Supplier’s expense.  The warranty on repaired or replaced items shall be seven
(7) months from the date of repair or replacement.

 

c.                                       Any failure analysis shall be agreed to
in advance by the parties prior to commencement of the analysis and prior to
incurring any costs therefore.

 

d.                                      Buyer shall request and obtain a return
material authorization number (“RMA”) from Supplier for each defective Product
prior to return of the Product.  Supplier shall issue an RMA within five (5)
business days of Supplier’s receipt of Buyer’s request.

 

e.                                       Supplier agrees to repair or replace
defective Product within ten (10) calendar days of receipt at Supplier’s
factory.

 

f.                                         With respect to Products sold outside
the United States, Buyer shall repair or replace defective Products and Supplier
shall credit or reimburse Buyer for the cost of repair or replacement.

 

g.                                      In no event shall Supplier’s aggregate
liability with respect to defective Products(s) exceed Supplier’s value added
portion of the purchase price of defective Product(s).

 

4

--------------------------------------------------------------------------------


 

8.                                      PRODUCT CHANGES

 

a.                                       Supplier agrees that it shall not make
any changes in (i) Product design, (ii) specified, qualified suppliers for all
components, (iii) Product manufacturing process, and/or (iv) Buyer-owned
equipment without the written prior approval of the Buyer.  Product design,
components and Product manufacturing process are as defined in the Quality
Agreement.

 

In the event that the Supplier needs to make changes to Supplier-owned equipment
or its associated utilities, the Supplier agrees that it shall not produce
batches of Product after such changes have been implemented, without prior
written approval from the Buyer.  Supplier and Buyer agree to work together in
good faith to assess the impact of such changes on Product performance, and if
necessary, to conduct verification and validation studies to qualify such
changes.

 

b.                                      Buyer may request Supplier to
incorporate changes to Products via engineering change orders or authorized red
lined drawings, and any such Buyer Product specifications will be incorporated
into the Quality Agreement referenced in Section 15 hereof.  Supplier shall make
every reasonable effort to incorporate requested changes within the time frame
requested by Buyer.  Buyer understands and agrees that additional charges may be
incurred for incorporation of requested changes.  All such charges must be
approved in advance by Buyer and Buyer agrees to pay all pre-approved charges.

 

9.                                      INDEMNIFICATION AND INSURANCE

a.                                       Each party shall defend, indemnify and
hold harmless the other party from and against all damages, claims, liabilities
and expenses arising out of or resulting in any way from any act or omission of
the indemnifying party, its agents, employees or subcontracts.  With respect to
Supplier, the indemnification obligations in this Section 9 shall include, but
not be limited to claims arising out of or resulting in any way from (a) a
defect in Supplier supplied materials or workmanship, (b) Supplier’s
non-compliance with Buyer’s specifications; (c) Supplier’s breach of any of the
provisions of this Agreement, or (d) any claim that there is infringement of any
patent, trade secret or any other proprietary right of a third party with
respect to the manufacturing processes of Supplier.  With respect to Buyer, the
indemnification obligations in this Section 9 shall include, but not be limited
to claims arising out of or resulting in any way from (a) Buyer’s specifications
as provided to Supplier under this Agreement, (b) Buyer’s breach of any of the
provisions of this Agreement, or (c) any claim that there is infringement of any
patent, trade secret or any other proprietary right of a third party with
respect to the Product.

 

b.                                      During the Term, Buyer and Supplier each
will purchase and maintain in full force and effect, with a responsible carrier
having Best’s rating of A-VII or greater, a comprehensive Product liability
insurance policy in amounts typical in the medical devices industry.  Within
fifteen (15) calendar days after the Effective Date of this Agreement, the
parties will exchange Certificates of Insurance.  Each party shall keep such
policy current.  Each such insurance policy shall provide for at least thirty
(30) calendar days’ prior written notice to the respective party of the
cancellation or any substantial modification of the terms of coverage.

 

5

--------------------------------------------------------------------------------


 

10.                               TAXES

Unless Buyer furnishes a valid exemption certificate, Buyer will bear all sales
and use taxes properly imposed by federal, state, municipal or other local
authorities with respect to purchases under this Agreement.

 

11.                               NON-PUBLICITY

Supplier and Buyer shall not disclose to any third party any pricing or product
information relating to this Agreement.  Both parties agree not to publicize or
otherwise make known to any third party any information relating to this
Agreement without prior written consent of the other party except as such
disclosure is required by law.

 

12.                               LIMITATION OF LIABILITY

NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS OR LOST BUSINESS RESULTING IN ANY WAY
FROM THIS AGREEMENT EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THIS
CLAUSE SHALL SURVIVE ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT.

 

13.                               TERM AND TERMINATION

a.                                       This Agreement shall commence on the
Effective Date and shall remain in effect until April 30, 2005 and may be
renewed for additional consecutive terms of one (1) year, upon the mutual
written agreement of the parties at least one (1) year prior to the end of the
then current term.

 

b.                                      Either party may terminate this
Agreement immediately upon written notice, after notice and a thirty (30)
calendar day cure period, if the other party (i) fails to comply with any
material term or condition of this Agreement, (ii) becomes insolvent or makes a
general assignment for the benefit of creditors or (iii) has a petition under
the Bankruptcy Act filed by or against it and such petition is not dismissed
within sixty (60) calendar days of the filing date.

 

c.                                       Upon termination, the Supplier shall
remain obligated to deliver Products ordered by Buyer prior to termination and
still required by Buyer and Buyer shall be obligated to pay for all Products
ordered under the terms of this Agreement.  Upon termination Supplier shall
return all Buyer furnished Equipment and any other material provided by or owned
by Buyer.  Upon termination Buyer shall purchase from Supplier at Supplier’s
cost all inventory of raw materials and components on hand, on order or in
transit purchased by Supplier in accordance with Section 2 hereof.

 

14.                               GOVERNMENT APPROVALS.  Supplier shall, at its
sole expense, obtain any and all necessary governmental approvals and other
authorizations and approvals which are appropriate or necessary to carry out the
proposed activities contemplated herein.  Supplier shall obtain all necessary
governmental and regulatory approvals to sell the Products to Buyer.

 

6

--------------------------------------------------------------------------------


 

15.                               QUALITY AGREEMENT.

a.                                       Buyer and Supplier agree to execute
simultaneously with the execution of this Agreement, a Quality Agreement setting
forth quality control and testing requirements for the Products and the Buyer’s
Product specifications.

 

b.                                      Supplier will maintain ISO 9002
certification and will comply with all applicable rules and regulations.

 

16.                               EXHIBITS

The following documents are attached to and made a part of this Agreement:

Exhibit A                                               Products

Exhibit B                                                 Prices

Exhibit C                                                 Consigned Materials
and Equipment

 

17.          CONFIDENTIALITY AND OWNERSHIP OF PROPRIETARY INFORMATION

a.                                       Each party agrees that all inventions,
schematics, list of suppliers, know-how, and all other technical, business and
financial information that it obtains from the other party that is identified in
writing as “Confidential” or “Proprietary” is the confidential property of the
disclosing party.  Except as expressly allowed herein, the receiving party will
(i) hold such information in strictest confidence, (ii) will not use or disclose
such information, (iii) take reasonable protective measures to ensure the same
treatment as it provides for its own confidential information, and (iv)
similarly bind its employees, agents, temporary employees and contractors in
writing for a period of three (3) years following termination of this
Agreement.  The receiving party shall not be obligated under this Section 17
with the respect to information that the receiving party can document:

 

(i)                                     is or has become readily publicly
available without restriction through no fault of the receiving party; or

 

(ii)                                  is received without restriction from a
third party lawfully in possession of such information and lawfully empowered to
disclose such information; or

 

(iii)                               was rightfully in the possession of the
receiving party without restriction prior to its disclosure by the other party;
or

 

(iv)                              was independently developed by the other party
without access to the confidential information; or

 

(v)                                 is required to be disclosed by law or an
order of a court, provided that reasonable measures are taken to obtain
confidential treatment thereof and to guard against further disclosure and after
notice has been given to the other party of such intended disclosure.

 

b.                                      If either party breaches any of its
obligations with respect to confidentiality, the other party shall be entitled
to equitable relief, including but not limited to specific performance or an
injunction, in addition to other rights and remedies.

 

7

--------------------------------------------------------------------------------


 

c.                                       During the Term of this Agreement,
Supplier will not directly or indirectly engage in or assist others in the field
of diagnostics.  For purposes of this Agreement, the field of diagnostics shall
mean all applications for the detection of glucose in connection with the
diagnosis, treatment and/or prevention of diabetes in humans and animals;
however, currently available, whether through publication or commercialization,
invasive blood glucose diagnostic applications are not included within this
definition of the field of diagnostics.

 

d.                                      As between the parties and subject to
the exclusion set forth in this Section 17(d), each party will be the sole owner
of the intellectual property rights in any invention made during the Term of
this agreement of which only its employees and its third party contractors are
inventors, and each party will jointly own the intellectual property rights in
all inventions made during the Term of this Agreement of which both parties,
employees or contractors are joint inventors.  In the case of solely owned
intellectual property rights, each party will bear the cost and responsibility
of such rights.  In the case of jointly owned intellectual property rights, at
Supplier’s option, the parties (a) either will share the cost and responsibility
in filing, prosecuting and maintaining such jointly owned rights, which may be
exploited and non-exclusively licensed to third parties by either party without
accounting to or further approval of the other party, or (b) will assign all of
its rights in such jointly owned intellectual property rights to Buyer and Buyer
will bear the cost and responsibility of such rights. Inventorship on patent
applications will be determined by U.S. patent law.  Notwithstanding the
foregoing, the parties acknowledge that the Buyer’s specification parameters as
set forth in the Quality Agreement referenced in Section 15 hereto were
developed and paid for by Buyer and are thus intellectual property rights owned
by Buyer and maintained as Buyer’s trade secrets.

 

e.                                       No licenses, whether explicit or
implied, to the Product are granted to Supplier under this Agreement except to
the extent necessary for Supplier to fulfill its duties and obligations
hereunder.

 

18.                               GENERAL PROVISIONS

a.                                       Entire Agreement Amendment.

This document and its Exhibits contain the entire Agreement between the parties
relating to the subject matter contained herein.  All prior or contemporaneous
agreements, written or oral, between the parties regarding the Products are
superseded by this Agreement.  This Agreement may not be modified except by
written document signed by an authorized representative of each party.

 

b.                                       Force Majeure.

Neither party shall be liable for delays or defaults due to fire, windstorm,
riot, act of God, act of the public enemy, or other similar unforeseeable cause
beyond the reasonable control and without the fault or negligence of the party
incurring such delay.

 

c.                                       Waiver.

No term of this Agreement shall be considered waived and no breach excused by
either party unless made in writing by the other party.  No consent, waiver, or
excuse by either party, express or implied, shall constitute a subsequent
consent, waiver or excuse.

 

8

--------------------------------------------------------------------------------


 

d.                                       Non-assignment.

Neither party shall assign this Agreement or its rights hereunder without the
prior written consent of the other party except to a party who acquires all or
substantially all (defined as 50% or greater) of a party’s stock assets or
business, whether by merger, sale, acquisition or otherwise.

 

e.                                       Controlling Law.

This Agreement and its formation, operation and performance and the terms of all
sales of Product hereunder, shall be governed, construed, performed and enforced
in accordance within the laws of the State of California without regard to its
conflict of laws principles.

 

f.                                         Severability.

If any provision of this Agreement is held invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired.

 

g.                                      Surviving Clauses.

Any provision of Sections 6, 7, 9, 11, 12, 13(c), and 17 of this Agreement
having their performance period beyond the term of this Agreement shall survive
the termination or expiration of this Agreement.

 

h.                                      Notices.

All notices or other communications (except for services of process) required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be conclusively deemed to have been received by a party hereto on the day on
which such notice or communication was delivered by hand, prepaid telegram,
facsimile, express overnight courier service to the address set forth below ( or
such other address as such party may specify to the other party from time to
time), or, if sent postage prepaid by certified or registered mail, on the third
business day after the day on which such notice or communication was mailed.

 

If to Supplier:

Key Tronic Corporation

N. 4424 Sullivan Road

Spokane, WA  99203

Attention:  Craig D. Gates

Executive Vice President & General Manager

 

If to Buyer:

Cygnus, Inc.

400 Penobscot Drive

Redwood City, CA 94063

Attention: Wade Worsham, Vice President

 

i.                                         Relationship of Parties.

The relationship of the parties established by this Agreement is that of
independent contractors and nothing contained herein shall be construed to
constitute either party as

 

9

--------------------------------------------------------------------------------


 

the agent of the other party or as partners, joint ventures, co-owners or
otherwise as participants in a joint or common undertaking.

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized officers as of the date first above written.

 

 

KEY TRONIC CORPORATION

CYGNUS, INC.

 

 

 

 

  /s/ Ronald F. Klawitter

 

  /s/ John C Hodgman

 

Name:

    Ronald F. Klawitter

 

Name:

  John C Hodgman

 

Title:

  Exec. V.P. & CFO

 

Title:

    CEO & President

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PRODUCTS

 

Cygnus Part #1929-00                            Sensor Web

 

Cygnus Part #2293-00         Sensor Web

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PRICES

A.           Sensor Web Pricing

 

***

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CONSIGNED MATERIALS AND EQUIPMENT

 

1.                                      Consigned Materials

 

The following materials may be consigned to Supplier by Buyer to be used in the
manufacture of Products:

Platinum/Carbon Ink, Buyer part number 1618-01

Silver ink, Buyer part number 1774-00

Silver/Silver Chloride Ink, Buyer part number 1775-00

Cygnus Platinum/Carbon Ink, Buyer part number 2290-00

 

2.                                      Consigned Equipment

 

The following equipment shall be consigned to Supplier by Buyer to be used in
the manufacture of Products:

 

Item

 

Description

 

Serial No.

 

Cygnus Asset
Tag No.

 

Location

1

 

EE-19 Mettler Toledo Scale

 

1118252643

 

N/A

 

Eng. Lab

2

 

GASTS

 

N/A

 

4395

 

Eng. Lab

3

 

Met One Laser Particle Counter, Model: 1506-49

 

1506-49652861

 

4545

 

Web 2

4

 

Rotary Die Press

 

001034

 

4630

 

Production floor

5

 

Jar Roller (Hot Pack) #2  EE-531

 

N/A

 

N/A

 

Incoming inspection

6

 

Typ CCD 2004 1403-01
Camera 1

 

1517

 

N/A

 

Web 2

7

 

Typ CCD Led / L403-03
Camera 2

 

1030053

 

N/A

 

Web 2

8

 

Typ CCD 2004 1403-1
Camera 3

 

1171

 

N/A

 

Web 2

9

 

Typ. EKR 1500.  C305-01  Controller
1947IP54  80VA

 

23173400318

 

4722

 

Web 2

10

 

Typ. EKR 1500.  C305-01  Controller
1945IP54  80VA

 

23173400316

 

N/A

 

Web 2

11

 

Compaq CPU Desk Pro

 

N/A

 

4091

 

Staff area

12

 

Jar Roller #1 EE-523

 

N/A

 

N/A

 

Ink room

 

13

--------------------------------------------------------------------------------